                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:19-cv-601


TRULIANT FEDERAL CREDIT
UNION,

              Plaintiff,
                                                 AFFIDAVIT OF SERVICE
       v.

SUNTRUST BANKS, INC. and BB&T
CORPORATION,

              Defendants.


       Richard A. Coughlin, being first duly sworn, deposes and says:

       1.     I am an attorney for Plaintiff Truliant Federal Credit Union in the

above-captioned matter.

       2.     On or about September 3, 2019, copies of the Summons, Complaint,

Corporate Disclosures and Notice of Right to Consent in this action were

deposited for mailing via Federal Express, addressed as follows:

                             BB&T Corporation.
                             c/o CT Corporation System, Registered Agent
                             160 Mine Lake Court, Suite 200
                             Raleigh, NC 27615

       3.     The Summons, Complaint, Corporate Disclosures and Notice of

Right to Consent were served on defendant BB&T Corporation, or one of its

agents, on September 4, 2019, as evidenced by the attached Federal Express

delivery report.




   Case 1:19-cv-00601-TDS-JLW Document 8 Filed 09/04/19 Page 1 of 3
  FURTHER AFFIANT SAITH NOT.

  This the 4th day of September, 2019.


                             /s/Richard A. Coughlin
                             Richard A. Coughlin
                             N.C. State Bar No. 19894
                             Kimberly Bullock Gatling
                             N.C. State Bar No. 27234
                             Whitney D. Pierce
                             N.C. State Bar No. 46327
                             FOX ROTHSCHILD LLP
                             300 North Greene Street, Suite 1400
                             Greensboro, NC 27401
                             PO Box 21927 (27420)
                             Telephone: (336) 378-5200
                             Facsimile: (336) 378-5400
                             E-Mail: rcoughlin@foxrothschild.com
                                      kgatling@foxrothschild.com
                                      wpierce@foxrothschild.com
                             Attorneys for Plaintiff




Case 1:19-cv-00601-TDS-JLW Document 8 Filed 09/04/19 Page 2 of 3
               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Civil Action No. 10-cv-508


PAN-AMERICAN PRODUCTS &
HOLDINGS, LLC

             Plaintiff,

      v.

R.T.G. FURNITURE CORP.,
ROOMSTOGO.COM, INC.,
ROOMS TO GO NORTH                              CERTIFICATE OF SERVICE
CAROLINA CORP., ROOMS TO GO
TENNESSEE CORP., R.T.G.
FURNITURE CORP. OF GEORGIA,
ROOMS TO GO LOUISIANA CORP.,
RTG FURNITURE CORP. OF
TEXAS, LP, ROOMS TO GO
MISSISSIPPI CORP., ROOMS TO
GO ALABAMA CORP., RETAIL
MANAGEMENT SERVICES CORP.

             Defendants.


      This will certify that on October 5, 2010, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to the following: Michael L. Robinson,

mrobinson@robinsonlawing.com and H. Stephen Robinson,

srobinson@robinsonlawing.com.

                                  /s/ Richard A. Coughlin
                                  Richard A. Coughlin
                                  N.C. State Bar No. 19894
                                  SMITH MOORE LEATHERWOOD LLP
                                  300 N. Greene Street, Suite 1400
                                  Greensboro, North Carolina 27401
                                  rick.coughlin@smithmoorelaw.com



   Case 1:19-cv-00601-TDS-JLW Document 8 Filed 09/04/19 Page 3 of 3
